Title: From George Washington to the United States Senate and House of Representatives, 8 January 1795
From: Washington, George
To: United States Senate and House of Representatives


        
          United States, January 8. 1795.
          Gentlemen of the Senate, and of the House of Representatives.
        
        I lay before Congress copies of Acts passed by the Legislatures of the States of Vermont, Massachusetts and New York, ratifying the amendment proposed by the Senate and House of Representatives at their last session, to the Constitution of the United States, respecting the judicial power thereof.
        The Minister of the French Republic having communicated to the Secretary of State, certain proceedings of the Committee of public safety, respecting weights and measures, I lay these also before Congress.
        The letter from the Governor of the Western Terri⟨tory, co⟩pies of which are now transmitted, refers to a defect in the judicial system of that Territory, deserving the attention of Congress.
        The necessary absence of the Judge of the District of Pennsylvania, upon business connected with the late insurrection is stated by him in a letter, of which I forward copies, to have produced certain interruptions in the judicial proceedings of that District, which cannot be removed without the interposition of Congress.
        
          Go: Washington
        
      